c         a   —                                            -l(
                                                               -
                                                                                              _3                   H
                                                                                               o                   .0
                                                                                               or
                                                                                                    1crC       H
                                    I    cr        ‘                                           0
      cr                        -                                                                        C40
            Hc,                 r                                                                                  C
                                                                   C           p     (1
                 I                                                                        0              -
 p                    p         cr0      0                                                     0
            ?   (ft
  Y         b   C
                           -    _c1
                C,                                                                             J
                                                   -                                      —
 o          c4cr’                             C
                                                                                          C
                0                                          C                                   --
                                                                                                                   C
                          cjo
  (2-C,                                            oaC-9                                  0         c.

                                        --cr                                                  CA0   0
                          7         C
                          C                            r
                                    C—   o
  _UC
                                                   P   p                                                       p
                                    C                  r”
                          U                            C                                                 a
                                                                                                               P
                                                                                                                   E
                                                                       t                                 C
                                                                                                         ‘0
                                    0         CiC-0
                                                I
                                                   p
                                                   p                           C
                                                                               (A
                C
                                              C    I                       3     *
       (A       CA                            C#G      C0                  0
                                              q<       0
                                         (b   C                            0

                                                           C’
 CA                                           ft
                          r-:-c
                                -




                                              C-       f
                                                       p i,    c
                                                       p       0
c_-,Ct)(                   r
                                                               -
 C
                          O     0                                              I
                          C4’                          0
                                                           0


                                         b    i
                                                                                      0)   4J   r
    do                                      ;                               ti              0
                    0
                               0
                           ‘
                                            (,    ci)
    dO
                          b                             ‘.U   0
                                            —     0’          P
              c,b              0            AJ    r—
                                                   —                   -)
—
               ii                                                      t
                                                                            C,
     0                                                                      0
                                                              JJ
                          ch
               L)Q         0
                          /J                I)    —                    -
              --
                                                   ci)—
              _c                             1,               0
                                                                   H        ci)
                                                                             0
                                                                             t    0
b    0
              —     0                                                  -
                                                                            ç31
                                                        cii   --   d
                                                         o)            —
                                                                       0)
                    ‘-0
—do)
                                   f)
- —                 c)
0    0                                  :
         I)                00
                           ri
O              H          --
                                                                                  S
                                                   0     (3        r>
                                                                            c0
0
0
3
                  —
                      0
    Li
         c-(;i3
y
Jco
    0
‘J
I
          U,
       NOTIFICATION TO COME BY MAIL ROOM

            V% (}fl             ‘           UNIT

Inmate NameN    (                            Date   i ( (S
lnrnateNo.HOL4LQ I

The above namdJnmate is required to come to te mail room
                        f)
                          (Date and Time)

regarding the following matter:

        Questionable Correspondence
        Questionable Publication
        Package
  ‘1    Legal, Special, or Media Correspondence
        Other

Inmate’s Signature_______________________ Date

Notifying
Officer’s Signature   ‘i,   .   fl 121 (
Original—Return to unit mail room.
Copy—Give completed copy to inmate.                   I-152